Opinion issued August 9, 2012




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                           NO. 01-12-00611-CV
                         ———————————
  PHILIP OSHEA, JASON SMITH, ANGELO DEL PARIGI, ALAN R.
KAHN, CHRISTOPHER READING, CHARLES GRUBER AND SANDRA
                   MCGOWAN, Appellants

                                   V.

    JAMES J. GAFFNEY, JOHN C. SHEPTOR, GAYLORD O. COAN,
  RONALD C. KESSELMAN, DAVID C. MORAN, JOHN E. STOKELY,
   JOHN K. SWEENEY, LOUIS DREYFUS COMMODITIES LLC, LD
     COMMODITIES SUGAR HOLDINGS LLC, LOUIS DREYFUS
     COMMODITIES SUBSIDIARY, INC. AND IMPERIAL SUGAR
                     COMPANY, Appellees



                 On Appeal from the 434th District Court
                         Fort Bend County, Texas
                  Trial Court Cause No. 12-DCV-197901
                          MEMORANDUM OPINION

      Appellants have filed an agreed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Sharp, and Huddle.




                                         2